LETTER OF INTENT October 10, 2007 ATTN: Mr. Robert Lott, Manager Pluginz, LLC RE:Pluginz, Inc. and Plugin Stores, Inc. Merger Offer Dear Mr. Lott: The purpose of this Letter of Intent (the “Letter”) is to set forth certain understandings between Pluginz, LLC (Hereafter referred to as “Pluginz, LLC”) and Planettraks, Inc. (Hereafter referred to as “PTTS”) with respect to the acquisition of 100% of the capital stock of Pluginz, Inc. and Plugin Stores, Inc., which together comprise the Pluginz business (collectively, “PLUG”). In consideration of the significant costs to be borne by PTTS in pursuing this proposed transaction and further in consideration of their mutual undertakings as to the matters described herein, upon execution of this Letter or counterparts thereof, the following paragraphs of this letter shall constitute the provisions of the transaction. 1. Proposed Transaction.PTTS will acquire the capital stock of PLUG in exchange for 15,000,000 post-split restricted sharesPTTS will install a new management team as follows: Management Team Chairman – Chris Piercy CEO/Director – Rob Lott COO - M. Dewey Bain CFO/Director – Robert Lau CTO/Director – Hansco Park 2. Representations. · PLUG represents that its financial statements are auditable for the previous 2-years. · The management of PLUG will sign 3-year non-compete agreements and employment agreements with PTTS. · PTTS represents that it will complete a reverse split of 1 for 150 or its common stock and cancel all outstanding shares of preferred stock prior to closing.PTTS further represents that it has not issued any shares of stock or other securities that are currently outstanding other than those contemplated in this agreement; and the reversed shares of common stock will have 1-to-1 voting rights. · PTTS further represents that it shall name Mr. Chris Piercy as its Chairman, Mr. Robert Lott as its President and CEO, and Mr. M. Dewey Bain as its COO. · Messer’s. Lott, Piercy, Bain, will enter into employment agreements with PTTS. · PLUG will seek to enter into acquisition agreements with up to three synergistic plugin businesses under which PTTS, at its discretion, would acquire such companies. · PLUG will seek to facilitate a public offering on an exchange within 12 months of the closing that is acceptable to PTTS. 3. Closing Date.The closing date will be within 7 days from the date this agreement is signed by both parties, unless mutually extended in writing. 4. Proposed Definitive Agreement.PTTS and PLUG intend promptly to begin negotiating to reach a written Definite Agreement, containing comprehensive representations, warranties, identities, conditions and agreements by PLUG.It is anticipated that the definitive agreement will be completed by the proposed closing date, unless an extension is granted and submitted to each party in writing. 5. Proposed Non Competition Agreement.At closing the management of PLUG and PTTS will enter into a non-compete agreement, pursuant to which management and its affiliates would agree not to compete with PTTS for a period of 3 years after the closing date.The agreement would contain confidentiality and other customary provisions. 6. Access.Seller shall cause PLUG to provide to PTTS access to PLUG’s facilities, books, and records and shall cause accountants and other agents and representatives (collectively, “Representatives”) of PLUG to cooperate fully with PTTS and its representatives in connection with PTTS acquisition review of PLUG and their assets, contracts, liabilities, operations, records and other aspects of their business relating to the proposed transaction. 7. Exclusive Dealing.For a period of 90 days following the signing of this agreement or earlier date the parties mutually agree to, PLUG shall not, directly or indirectly, contract whether oral or written from any other person or entity relating to the acquisition of Pluginz.com, Inc. their assets or business, in whole or part, whether through direct purchase, merger consolidation or other business combinations (other than sale of inventory in the normal course). 8. Exclusive Dealing.For a period of 90 days following the signing of this agreement or earlier date the parties mutually agree to, PlanetLink Communications, Inc. and Planettraks shall not, directly or indirectly, contract whether oral or written from any other person or entity relating to the acquisition of Pluginz.com, Inc. their assets or business, in whole or part, whether through direct purchase, merger consolidation or other business combinations (other than sale of inventory in the normal course). 9. Fees and Expense.PTTS is responsible for all of its fees and expenses relating to its due diligence, audit, legal, SEC or other costs associated with the proposed transaction.PLUG is responsible for all of its fees and expenses relating to the proposed transaction. 10. Entire Agreement.This letter constitutes the entire agreement between the parties superceding all prior oral or written agreements, understandings, representations and warranties, and courses of conduct and dealing between the parties on the subject matter hereof.Except as otherwise provided herein, the Binding provisions may be amended or modified only by a writing executed by both parties. 11. Governing Law.The binding provisions shall be governed by and construed in accordance with the laws of the State of Georgia. Please sign and date this letter in the space provided below to confirm the mutual agreements set forth in this binding letter of intent and return a signed copy to the undersigned. Sincerely, M. Dewey Bain Chief Executive Officer PlanetLink Communications, Inc. Agreed: Rob Lott, Manager of Pluginz, LLC Date
